 4:15-cr-03059-JMG-CRZ Doc # 208 Filed: 11/19/20 Page 1 of 1 - Page ID # 649




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:15-CR-3059

vs.                                                     ORDER

KENNETH LEE JOHNSON,

                  Defendant.


      IT IS ORDERED:


      1.   The government's motion to dismiss (filing 207) is granted.


      2.   The operative petition for offender under supervision (filing
           161) is dismissed.


      3.   The December 4, 2020 hearing is cancelled.


      Dated this 19th day of November, 2020.


                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge
